The Honorable Sam Boyce, Chair Jackson County Election Commission 307 Main P.O. Box 70 Newport, Arkansas 72112-0038
Dear Chairman Boyce:
I am writing in response to your request for my opinion on the following two questions:
  1. Can the municipal judge of Newport, who is presently serving his fourth year as a holdover, having failed to file in 1998, file to run for the position in the year 2002?
2. If so, where does he file?
RESPONSE
In my opinion, the answer to your first question is "no," rendering your second question moot.
Question 1: Can the municipal judge of Newport, who is presently servinghis fourth year as a holdover, having failed to file in 1998, file to runfor the position in the year 2002?
In the attached Ark. Op. Att'y Gen. 2000-139, I answered in the negative your predecessor's question whether the municipal judge referenced in your request could run for election in the year 2000, concluding that the holdover judge's term would not expire until 2002, at which point he might seek a new term in the general election. I will not here repeat the rather complicated analysis that led me to this conclusion.
Although you do not say so directly in your correspondence, I suspect your request was occasioned by the recent adoption of Ark. Const. amend.80 (Supp. 2001), which reorganized the Arkansas judiciary and addressed the term lengths of judges sitting as of the amendment's effective date. Section 19(A)(3) of Amendment 80 provides in pertinent part: "Municipal Court Judges in office at the time this Amendment takes effect shall continue in office through December 31, 2004. . . ." Section 21 of Amendment 80 provides: "This Amendment shall become effective on July, 2001." As I noted in my previous opinion, even though he is a holdover, the Newport municipal judge is indisputably "in office." Accordingly, under the express provisions of Amendment 80, his current term will not expire until December 31, 2004.
Question 2: If so, where should he file?
This question is moot in light of my response to your previous question.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh
Enclosure